DETAILED ACTION
	Claims 1-9 are pending.
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


	Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eickhoff (US 2015/0111120).
Regarding claims 1, 2, 5  Eickhoff teaches a fuel cell comprising an inlet from a hydrogen cartridge 115 that releases gas that is permeated through a membrane 125 (par. 15, fig. 1).  Eickhoff teaches that the hydrogen is produced in a pressure vessel comprising a hydride that creates pressurized hydrogen wherein a check valve seals the cartridge from back pressure (par. 22).
	Eickhoff further teaches another inlet for oxygen from the ambient environment (par. 24, fig. 1).
	Eickhoff teaches a fuel cell membrane 150 with a cathode on the oxygen side (oxygen inlet) and an anode on the other side (hydrogen inlet) (par. 17, fig. 1).

    PNG
    media_image1.png
    364
    728
    media_image1.png
    Greyscale

	Regarding claim 3, Eickhoff teaches that the fuel cell produces water from hydrogen and oxidation and electric power in the process (par. 50, abstract).
	Regarding claim 7, Eickhoff teaches that there may be inert gases inside the fuel cell that are periodically purged (par. 19).
	Regarding claim 9, Eickhoff teaches that the inlets for the oxygen and hydrogen are fluidically 

separated by a fuel cell membrane 150 (par. 17, fig. 1).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Eickhoff as applied above, further in view of Watanabe (US 2016/0260987).
	Regarding claim 4, Eickhoff does not teach a catalyst.  However, Watanabe teaches that a conventional fuel cell comprises a catalyst (par. 99).
	
	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eickhoff as applied above, further in view of Boudjemaa (US 2017/0309937).
	Regarding claim 6, Eickhoff teaches a check valve for the hydrogen source inlet (par. 4).  Eickhoff does not teach a check valve for the oxygen inlet. However, Boudjemaa teaches that admission of oxygen to a fuel cell may be regulated by means of a check valve (par.26).  One of ordinary skill in the art would recognize that a check valve would prevent fouling and would hold in the moisture.  Therefore, it would have been obvious to one of ordinary skill in the art to install a check valve on the oxygen side of the fuel cell inlet because Boudjemaa teaches that check valves are conventionally used in such a manner and because one of ordinary skill in the art would recognize that a check valve would prevent fouling and would hold in the moisture.
	 
	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Eickhoff as applied above, further in view of Gibbs et al. (US 2014/0356761)
	Regarding claim 8, Eickhoff does not teach an oxygen pump. However, Gibbs teaches that conventionally fuel cells have pumps to supply oxygen (par. 40).  Therefore, it would have been obvious to one of ordinary skill in the art to use a pump for the oxygen supply of Eickhoff because Gibbs teaches that pumps are conventionally used for supply oxygen to a fuel cell.



	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB B MARKS whose telephone number is (571)270-7873. The examiner can normally be reached Monday through Friday, alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on 571-272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACOB B MARKS/Primary Examiner, Art Unit 1729